El Juez Asociado Se. HutchisoN,
emitió la opinión del tribunal.
Se acusó a William Walsb por nn delito de infracción a la sección 17 de la Ley de Pesas y Medidas por la venta de una partida de unos 250 jamones, sin haber marcado en el exterior de los envases o envolturas de dichos jamones el peso neto del contenido de cada uno de ellos.
La corte declaró sin lugar una excepción perentoria for-mulada a la acusación por no aducir dicha acusación hechos suficientes para constituir un delito público y habiendo admi-tido el acusado los hechos imputados en la misma, fué decla-rado culpable y condenado a pagar una multa.
La sección 17 de la ley en cuestión prescribe: “Que a partir del primero de febrero de 1914, todo artículo, efecto o mer-cancía que sea objeto de tráfico industrial o comercial en cajas, paquetes, atados o envases, llevará marcado claramente en la parte exterior de dichas cajas, paquetes, atados o en-vases, el peso neto o cantidad contenida en los mismos, y será ileg’al vender cualquiera de esos artículos, artefactos o mercancías cuando no estuvieren marcados de ese modo.”
La cuestión a resolver es si las “envolturas” que menciona la acusación como sinónimas de “envases” están comprendi-das en la prohibición fijada .por el estatuto.
El apelante ha sometido a la consideración de esta corte? la resolución del jefe de la oficina de química del Departa-mento de Agricultura de los Estados Unidos, que interpreta la Ley Federal do Alimentos y Drogas, las opiniones de los Fiscales Generales de algunos Estados y decisiones de varias cortes de Estado. Las opiniones administrativas se basan en manifestaciones hechas por cartas o alegatos preparados' por los empacadores o sus abogados, y en los casos citados se presentó prueba para acreditar los métodos puestos en prác-tica y los fines que se persiguen al empaquetar carnes, así como ciertas costumbres del comercio.
Se alega en apoyo de la acusación que en el presente caso *30no existe prueba que demuestre cuál es la clase de los “en-vases o envolturas” qne aqní se discuten. Si el fiscal se bu biera limitado al texto de la ley sin agregar nada más, ésta alegación podría tener alguna fuerza.
Parece razonablemente claro que las palabras “o envoi turas” fueron intercaladas después de la palabra “envases” con el fin de prever una posible 'incongruencia eñ la prueba. Habiéndose empleado en la acusación las palabras “envases o envolturas” en forma disyuntiva, no puede ahora ser o"do el gobierno para insistir en el hecho de que el acusado debió haber probado en la corte inferior que los jamones se ven-dieron en “envolturas”, como cosa distinta de “envases”. Con esta objeción, que es puramente .técnica, no se hace la más remota indicación de que las “envolturas” a que se refiere la acusación no son idénticas a las “envolturas” en aquellos casos en que se ha establecido una diferencia entre envolturas y envases. Dentro de las circunstancias de este caso estamos dispuestos a conceder al acusado el beneficio de la duda y asumir quo el fiscal empleó este supuesto sinónimo a la luz de los casos ya resueltos en el sentido de que comprenden y determinan el carácter de las bien conocidas cubiertas rese-ñadas- en dichas decisiones y en cuyas envolturas por lo general se encuentran los jamones en poder del detallista.
En el caso de State of New York v. Armour & Co., 162 N. Y. Supplement 621, la corte resolvió que “un envase es una envoltura”, opinando que “lo que constituye la cubierta de la tocineta cae de lleno dentro de la definición de envol-tura”. Pero en el mismo párrafo, e inmediatamente antes de esta conclusión y como verdadera base de la misma, la sección 17-c del estatuto de New York de tal modo interpretada, ha sido copiada al pie de la letra, a saber:
“Un envase, según se usa en este artículo, de acuerdo con la sección 15 de la misma, incluye cualquier cartón, caja, jaula, barril * * * envoltorio o paquete.”
Desde luego que si nuestra Legislatura hubiera hecho men-*31ción específica do la palabra “envolturas” además de las pa-labras “cajas, paquetes, atados o envases”, enumeradas en la ley mencionada, en primer término, el caso de New York, en el cual tanto se lia insistido por el fiscal, merecería dete-nida consideración.
En el caso de Nebraska v. Swift & Co., 120 N. W. 1127, frecuentemente citado en 'otras jurisdicciones, el tribunal se expresó en los siguientes términos:
“Parece que la corte de distrito no encontrando ninguna con-tradicción en la prueba, fué de opinión de que los jamones y toei-neta envueltos en la forma que revela este caso no constituyen “pa-quetes” dentro de la significación dada a esa palabra en el estatuto; que el propósito de la ley indica que fué la intención aplicar la palabra paquete a aquellos artículos de alimentación que se colocan en tamaños o cantidades artificialmente determinados para que pase cada uno sin pesarse o medirse como que contiene determinado peso o cantidad; y que como el jamón y tocineta envueltos según apa-rece en este caso son de tamaño natural más bien que artificial, va-riando necesariamente en peso y cantidad y que nunca se venden como si tuvieran un peso o cantidad fijos, no son paquetes dentro de la significación dol estatuto.”
-* * # # i «- # «
“Debe admitirse que la palabra “paquete” por lo menos es un término vago y sujeto a varias interpretaciones. Es bien sabido que muchos artículos de alimentación se empaquetan, atan o colo-can juntos, en tamaños determinados por el fabricante con el objeto de que pasen en el comercio de mano en mano como si tuvieran un peso determinado. Por ejemplo, la mantequilla colocada en forma de adobe representa tener un peso de una libra cada uno; las fresas empaquetadas en cajas se supone que contienen un litro cada caja; el té y el café puestos en cajas de cartón que pasen como si tuvieran el peso de una libra cada uno; y así sucesivamente con una gran variedad de alimentos. Estos son estrictamente paquetes dentro del significado de la. ley. Se les empaqueta o coloca juntos, colecciona y prepara en forma y tamaño conveniente para pasar en el comercio de mano en mano. No sucede así con un jamón o un pedazo de tocineta. Sus formas, tamaños y pesos quedan determinados por procesos naturales, así como el tamaño, peso y condición del animal que ha sido sacrificado; cosas que no están dentro del control del *32empacador. No se reúnen o ponen juntos, ni se sabe que jamás hayan sido vendidos como si tuvieran un tamaño, cantidad o peso determinados. Por estas razones parece claro que la corte senten-ciadora procedió correctamente al resolver que no fue la intención que el término ambiguo “paquete” se aplicara a un jamón o a un pedazo de toeineta, respecto a los cuales jamás ha existido ninguna costumbre de que pasen en el comercio como si tuvieran determinado peso o cantidad.”
Basados en el mismo principio nos vemos obligados a resolver que la envoltura con que generalmente el empacador embarca los jamones y los vende al detallista no constituye un “envase” dentro del significado de la sección 17 de la Ley ■de Pesas y Medidas.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.